YORK, J.
—This is an appeal from an order of the superior court denying appellants’ petition under sections 1460 to 1462, inclusive, of the Probate Code, for the appointment of a guardian of the person and estate of respondent, Laura S. Hunt.
The question involved is, “Does the finding of fact by the trial court with respect to the competency of respondent totally lack the support of substantial evidence in the record so that its judgment must be reversed f”
The supplement attached to the “Brief and Argument for Appellants” does not show all of the material evidence introduced, and this has made it necessary for the writer of this *22opinion to make an examination of the entire record which is a voluminous one.
The record discloses a very painstaking examination of the respondent by the trial judge himself, and, as stated by him at that time, the record discloses that there were many transactions entered into by the respondent which did not show good judgment on her part. The record discloses ample evidence upon which the court could have made its order either granting or denying the petition herein involved, and that being so, the order of the trial court denying the petition for appointment of a guardian cannot be disturbed by an appellate court.
The order appealed from is affirmed.
Doran, J., concurred. Houser, P.- J., concurred in the judgment.
A petition by appellants to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on February 20, 1936.